DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the separating rib" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the delivery funnel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 106436188 translation cited in IDS), and further in view of Lv (US 2012/0240344).
Regarding claim 1, Wang figures 1- teaches an automatic delivery system for a washing machine, comprising 
a water box (21 storage chamber) provided with a water outlet (221) configured to be communicated with a washing barrel (washing tub) of a washing machine, 
a distribution box (2101 detergent bottle storage area) arranged inside the water box, the distribution box being internally provided with at least one installation cavity for accommodating a washing additive box;  

Wang is silent to a main water inlet pipeline and a detergent delivery pipeline, and a negative pressure extraction mechanism, comprising a Venturi tube arranged in the main water inlet pipeline, the washing additive being drawn out of the washing additive box and delivered into the washing barrel by a negative pressure generated by water flow through an outlet of the Venturi tube.
Lv is directed towards washing machine wherein figure 1 teaches a main water inlet pipeline (4 main inflow waterway) and a detergent delivery pipeline (10 branch pipe). Lv teaches a relative vacuum area is formed at the rear side of the outlet of the venturi tube 9, negative pressure is generated in the dosing container 8 through the branch pipe 10, and the water intake control valve 16 is closed and ensures impermeability of the dosing container 8, so that the detergent in the detergent container 2 enters into the dosing container 8 by utilizing the differential pressure between the external atmospheric pressure and the pressure in the dosing container 8 thereby reading on the washing additive being drawn out of the washing additive box and delivered into the washing barrel by a negative pressure generated by water flow through an outlet of the Venturi tube.[0076]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the assembly as taught by Lv in the automatic delivery system of Wang to automatically adding detergent into washing machine.[0010]
Regarding claim 2, Wang figures 1-3 teach the distribution box (2101) is provided with a first installation part having at least one installation cavity and a second installation part wash for enabling a washing powder delivery box (211 washing powder container) to be arranged therein, the washing additive box (300 detergent bottle) is installed in the first installation part;  the washing powder delivery 
Regarding claim 3, Wang figures 1-3 teach the distribution box (2101) is provided with a first installation part having at least one installation cavity and a second installation part for enabling a disposable delivery box to be arranged therein, the washing additive box (300 detergent bottle) is installed in the first installation part, the disposable delivery box is provided with a disposable delivery cavity, the disposable delivery cavity is communicated with an outlet of the main water inlet pipeline located at an upstream of the disposable delivery cavity. Wang further teaches the number of detergent bottles 300 to which each detergent bottle storage area 2101 is suitable for storage may be one, two, three, four, etc. Each of the detergent bottle storage areas 2101 is suitable for storage. The specific number of vials 300 may be set as desired thereby suggesting a disposable delivery box.[page 5] 
Wang is silent to the disposable delivery cavity is internally provided with a siphon structure, and an outlet of the siphon structure is communicated with a water outlet of the water box.
Lv teaches a water injection tube for connecting the water inlet valve of the washing machine is set at the side of the diluting box and a siphon discharge tube is set at the bottom.[0006]
 Regarding claim 4, Wang figures 1-3 teach the number of detergent bottles 300 to which each detergent bottle storage area 2101 is suitable for storage may be one, two, three, four, etc. Each of the detergent bottle storage areas 2101 is suitable for storage. The specific number of vials 300 may be set as desired thereby suggesting a disposable delivery box thereby suggesting  the distribution box is provided with a first installation part having at least one installation cavity, a second installation part for enabling a disposable delivery box to be arranged therein and a third installation part for enabling a washing powder delivery box to be arranged therein, and the washing additive box is installed in the first installation part, the disposable delivery box is provided with a disposable delivery cavity having a siphon structure internally;  the disposable delivery cavity is communicated with an outlet of the main water inlet pipeline located at an upstream of the disposable delivery cavity, and an outlet of the siphon structure is 
Regarding claim 5, Wang figures 2-3 teach the opening and closing of the detergent delivery port can be controlled by the on-off valve 24, thereby enabling the delivery of the detergent thereby suggesting a switching mechanism, wherein at least two washing additive boxes are arranged, the switching mechanism is provided with inlets corresponding to the number of washing additive boxes and at least one outlet, each inlet of the switching mechanism is correspondingly communicated with one washing additive box.[page 5] Lv teaches the venturi tube automatically adds washing agent by negative pressure thereby reading on at least one outlet is communicated with the negative pressure extraction mechanism.[0009] 
 Regarding claim 6, Lv teaches a venturi tube is arranged in the main inflow waterway.  The water stream becomes narrower and the inflow velocity is accelerated by utilizing venturi effect, so that a relative vacuum area which communicates with the dosing container is formed at the rear side of an outlet of the venturi tube.  Thus, the detergent in the detergent container which communicates with the dosing container is pumped into the dosing container by a negative pressure generating in the dosing container thereby reading on an air pressure difference between an inner and an outer of the washing additive box makes the unidirectional ventilation structure be open for unidirectional air permeability, or makes the unidirectional ventilation structure be close to seal the washing additive box.[0013] 
 Regarding claim 7, Wang figure 17 teaches the washing additive box (300) is provided with a liquid inlet (313 vent hole), a liquid inlet cover (341 cap) is arranged at the liquid inlet in a detachable and sealed manner, and the unidirectional ventilation structure (34) is arranged on the liquid inlet cover in a sealed manner. [page 8]
 Regarding claim 8, Wang figure 17 teaches the washing additive box (300) is provided with a liquid outlet device, the liquid outlet device comprises an on-off valve (32 check valve) arranged on the liquid outlet (3213) of the washing additive box and a suction device (34 unidirectional intake structure) arranged in the washing additive box, and an inlet of the suction device is communicated with the washing additive box, and an outlet is communicated with an inlet of the on-off valve. [page 7-8]
 Regarding claim 9, Wang figure 17 teaches the suction device is a hollow tubular structure (315 air duct), a flow channel is formed inside the suction device, one end of the flow channel faces a bottom wall of the washing additive box, and another end of the flow channel is communicated with the inlet of the on-off valve. 
 Regarding claim 10, Wang figure 17 teaches the on-off valve (32 check valve) comprises a drainage channel (3211 conduit) and a piston (3221 valve stem) and a reset spring (323) arranged in the drainage channel, and the piston blocks the drainage channel under the effect of the reset spring. 
 Regarding claim 11, Wang figure 8 teaches the installation cavity is provided with a limit structure, the limit structure comprises an elastic piece (2113) arranged at one side of the installation cavity, and the elastic piece is configured to be arranged between the washing additive box and a side wall of the installation cavity in an elastically deformed manner when the washing additive box is placed in the installation cavity. [page 10]
 Regarding claim 12, Wang teaches the number of detergent bottles 300 to which each detergent bottle storage area 2101 is suitable for storage may be one, two, three, four, etc. Each of the detergent bottle storage areas 2101 is suitable for storage. The specific number of vials 300 may be set as desired thereby suggesting a disposable delivery box thereby suggesting multiple washing additive boxes are arranged in the installation cavity in a parallel manner, the limit structure further comprises at least one separating rib arranged at a bottom wall of the installation cavity for separating one washing additive box from each other.[page 5]
 Regarding claim 13, Wang figure 3 teaches the installation cavity and the washing powder delivery box are set to be adjacent to each other in a parallel manner, the washing powder delivery cavity is internally provided with a diversion plate (2111 washing powder feeding groove), the diversion plate extends from one side wall of the washing powder delivery cavity to an opposite side wall in an inclined manner, a bottom wall of the washing powder delivery cavity is provided with a washing powder outlet, and the washing powder outlet is communicated with the water outlet of the water box. 
 Regarding claim 14, Wang in view of Lv suggests the installation cavity and multiple disposable delivery boxes are adjacent to each other in a parallel manner. Wang is silent to  an open end of the disposable delivery cavity is provided with a delivery funnel, and an outlet of the delivery funnel is relative to an opening of the disposable delivery cavity. 
Wang teaches a check valve which controls the flow of detergent from the delivery boxes. As the check valve of Wang and the delivery funnel of the instant invention perform the same function, it would a have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a delivery funnel in place of the check valve.(MPEP 2144.07)
Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the distribution box comprises an upper box and a lower box, the upper box and the lower box are detachable or integrated, the lower box is provided with a diversion structure communicated to the water outlet of the water box, the installation cavity, the disposable delivery box and the washing powder delivery box are arranged in the upper box, a bottom wall of the installation cavity is formed with a through hole communicated with the lower box, an outlet of the siphon structure is communicated with the lower box, and the outlet of the washing powder delivery box is communicated with the lower box as a rearrangement of parts is an obvious modification.(MPEP 2144.04)
 Regarding claim 16, Wang is directed towards a detergent bottle for a washing machine thereby reading on a washing machine provided with the automatic delivery system according to claim 1. 
 Regarding claim 17, Wang figure 17 teaches the unidirectional ventilation structure (34) comprises an ventilation element (3411 vent) and a switching element (316 stopper projection), the ventilation element is provided with a venting hole, the switching element comprises a switching part, and an air pressure difference between the inner and the outer of the washing additive box makes the switching part be open or close to make the venting hole ventilate unidirectionally or close. [page 8]
 Regarding claim 18, Wang figure 17 suggests a diversion channel (3411 vent) with a cambered shape is formed between an inlet and an outlet in the flow channel, and a diversion point of the flow channel corresponding to the inlet of an on-off valve (316 stopper) is an arc surface extended outwardly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711